Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 26







Corey Culver, 		Petitioner and Appellant



v.



Grant Levi, Director of the North 

Dakota Department of Transportation, 		Respondent and Appellee







No. 20140195







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



Thomas F. Murtha IV, P.O. Box 1111, Dickinson, N.D. 58602-1111, for petitioner and appellant; on brief.



Michael T. Pitcher, Office of Attorney General, 500 North 9th Street, Bismarck, N.D. 58501-4509, for respondent and appellee; on brief.

Culver v. Levi

No. 20140195



Per Curiam.

[¶1]	Corey Culver appeals from a judgment affirming a decision of the Department of Transportation to suspend his driving privileges for 91 days.  Culver argues he was coerced into giving consent to the breath tests by the law enforcement officer’s reading of the implied consent advisory.  We have rejected this argument in 
State v. Smith
, 2014 ND 152, 849 
N.W.2d
 599, and 
McCoy v. North Dakota Dep’t of Transp.
, 2014 ND 119, 848 
N.W.2d
 659.  Culver’s argument that the implied consent laws violate the Fourth Amendment and N.D. Const. art. I, § 8, was rejected in 
State v. Birchfield
, 2015 ND 6.  Culver’s argument that the implied consent laws violate the unconstitutional conditions doctrine was rejected in 
Beylund v. Levi
, 2015 ND 18.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner